Citation Nr: 0514538	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  02-13 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right index finger laceration.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for herpes.

4.  Entitlement to service connection for dental disability.


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran's DD Form 214 lists active duty from March 1975 
to March 1978 with 1 year, 9 months, and 20 days prior active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
notice of disagreement was received in February 2002.  A 
statement of the case was issued in June 2002, and a timely 
appeal was received in August 2002.  The veteran failed to 
report for an April 2005 Board hearing which had been 
rescheduled at his request. 


FINDINGS OF FACT

1.  An injury/laceration to the right index finger was not 
suffered during the veteran's active duty service and it is 
not otherwise shown that any current residuals of an 
injury/laceration to the right index finger are causally 
related to service.

2.  Left knee disability was not manifested during the 
veteran's active duty service and it is not otherwise shown 
that any current left knee disability is causally related to 
service. 

3.  Herpes was not manifested during the veteran's active 
duty service and it is not otherwise shown that any current 
herpes is causally related to service.

4.  The cyst removed during the veteran's active duty service 
was acute in nature and it is not otherwise shown that the 
veteran suffers from current chronic dental disability for VA 
compensation purposes. 


CONCLUSION OF LAW

Residuals of a right index finger cut, left knee disability, 
herpes, and dental disability were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

In an April 2001 letter, the RO notified the veteran of the 
passage of the VCAA, of the information and evidence needed 
to substantiate and complete his claim, of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also advised the veteran to send 
information regarding any additional evidence or the evidence 
itself to the RO, and to advise the RO if he did not have any 
additional evidence.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  It was implicit from such language that the veteran 
should submit any pertinent evidence in his possession.  The 
original rating decision on appeal was in August 2001.  The 
Board also notes that the veteran received VCAA notice prior 
to the initial rating decision denying his claim.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).  In sum, the Board finds that VCAA 
notice was properly furnished to the veteran. 

The VCAA also places an enhanced duty on VA to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  In this case, the veteran's service medical records 
are on file and the RO has obtained all available post-
service VA and private medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2004).  It is noted that the veteran stated 
that he received medical treatment at specified military and 
VA facilities at specified times during his active service, 
but searches for additional records at those facilities did 
not locate any additional records.  The Board also notes that 
on his initial claim form, the veteran reported no post-
service medical treatment for the disabilities in question.   

A May 2001 Report of Contact indicates that the veteran 
informed the RO telephonically that he had no additional 
evidence pertinent to any of his claims for service 
connection.  The Board considered referring the issues in 
this appeal for VA examination with a request for opinions.  
However, after reviewing the service medical records to 
included the report of discharge examination, the Board finds 
that the record as it now stands includes sufficient 
competent evidence to decide the issues on appeal.  
Accordingly, medical examinations and/or opinions are not 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d)(2).

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the veteran.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2004).  

Factual Background

On his August 2000 claim, the veteran did not report any 
post-service medical treatment for the disabilities in 
question. 

The veteran's service medical records do not document any 
complaints of, diagnoses of, or treatment for, a right index 
finger cut, a left knee condition, or herpes.  

Service medical records reflect dental treatment on numerous 
occasions, including removal of a cyst in September 1974, 
with no complications noted.  Two September 1974 endodontic 
follow-up reports reflect the affected area was "healing 
well" with no complications noted.  A January 1978 follow-up 
endodontic evaluation noted the veteran was not having any 
problems in the area where the cyst was removed.

Two February 1978 Medical History Reports, filled out and 
signed by the veteran in conjunction with his separation from 
active service, do not reflect any medical or dental problems 
at the time of discharge.  One Medical History Report notes 
that he had "severe tooth or gum trouble" which he 
explained as an October 1974 removal of a cyst.  The other 
Medical History Report notes that he has never had any 
problems with any dental treatment.  The veteran checked the 
appropriate box to deny having a trick or locked knee.  A 
February 1978 Report of Medical Examination in conjunction 
with the veteran's separation from active service noted no 
medical or dental defects and found the veteran qualified for 
discharge.  The veteran's upper and lower extremities and his 
skin were clinically evaluated as normal.  No scars were 
reported.  

There are no post-service VA or private medical records that 
reflect any complaints of, diagnoses of, or treatment for, 
residuals of a right index finger cut, left knee disability, 
herpes, or a dental problem.  

Analysis

All of the issues on appeal involve service connection 
claims.  Applicable law provides that service connection will 
be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for dental disability may also be established 
either for compensation purpose or for dental treatment 
purposes based on various criteria.  See generally 38 C.F.R. 
§ 3.381.   

The veteran contends that his service medical records confirm 
all his claims except for herpes.  However, with respect to a 
right index finger cut, he refers to treatment at VAMC 
Houston, which has no record of such treatment.  With respect 
a left knee disability, he refers to a military hospital in 
Europe.  There is no record of such treatment.  With respect 
to his teeth, he refers to surgery performed at a military 
facility, which procedure is of record.  With respect to 
herpes, he says that "it was widely known at the time."

The right index finger injury/laceration, left knee 
disability, and herpes are simply not documented in the 
available service medical records, and searches for other 
service medical records identified by the veteran have not 
produced any additional records.  In sum, the veteran's 
claims regarding these disorders are not supported by service 
records.  In fact, the veteran did not report residuals of a 
right index finger injury/laceration, left knee disability, 
and/or herpes at the time of his discharge examination in 
February 1978, thus suggesting the he himself did not believe 
he suffered any chronic disability associated with these 
claimed disorders at that time.  It appears that he even 
denied a trick or locked knee at that time.  Even more 
significant is the fact that none of the claimed disorders 
were noted by the military medical examiner at that time.  
The veteran's upper and lower extremities were clinically 
evaluated as normal, and no scars were reported.  

The service dental records do in fact document a procedure to 
remove a cyst.  However, subsequent dental records suggest 
that this problem resolved and there is nothing in the 
service medical records, including the discharge examination 
report, to suggest that a chronic disability resulted.  

The Board again notes that the veteran did not report any 
post-service medical treatment for the disabilities in 
question on his August 2000 compensation claim.  It also does 
not appear from any of the veteran's communications that he 
has since received treatment for the claimed disorders.  
Although the record does include post-service medical records 
documenting treatment for unrelated disorders, there are no 
references in those records to complaints or symptoms of the 
issues currently on appeal. 

Based on an overall review of the evidence from a 
longitudinal perspective, the Board must conclude that if the 
veteran did suffer from the disorders at issue during 
service, such disorders were acute in nature and did not 
result in chronic residual disability.  Any of the claimed 
disorders which my have been present during service had  
apparently resolved by the time of discharge examination, and 
there otherwise not persuasive showing of a continuity of 
symptomatology after service to suggest a causal link between 
any current disability and service.  

Even if the Board were to assume for the sake of argument 
that the claimed disorders were present during service, an 
appellant's belief that he or she is entitled to some sort of 
benefit simply because he or she had a disease or injury 
while on active service is mistaken as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability.  
Brammer v. Derwinski, 3 Vet.App. 223 (1992).

In reviewing the issues on appeal, the Board is unable to 
find such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision as to any of the issues.  38 U.S.C.A. 
§ 5107(b).




ORDER

The appeal is denied as to all issues. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


